Per Curiam.
We think that the reasons stated in Judge Harlan’s opinion *670and order denying relief were correct and we deny leave to appeal. We note that one of the contentions sought to be raised by the applicant was that his arrest was illegal and that evidence obtained as a result of such an arrest was inadmissible. In addition to the ground that this question had been raised and decided on Mason’s first application under the Post Conviction Procedure Act, we think that the evidence on Mason’s direct appeal, Mason v. State, 225 Md. 74, 169 A. 2d 445, shows that the police officer had ample ground to arrest Mason without a warrant on a charge of felony — assault with intent to murder (Code, 1957, Art. 27, § 12). An assault by stabbing the victim near his heart had been committed, and an eyewitness (himself the victim of a lesser and almost simultaneous assault by the same assailant) accompanied the arresting officer and identified Mason as the attacker at the time of the arrest. That, w.e think, gave the officer probable cause for making the arrest, and a search incident to a lawful arrest is itself lawful.

Application denied.